The opinion of the court was delivered by
Wheeler, J.
In West River Bank v. Gale, 42 Vt. 27, it was held that under the statutes of this state the homestead of a debtor was exempt from attachment upon debts contracted after the filing of the deed of the homestead for record in the town clerk’s office, and before the occupation of the premises by the debtor as a homestead. There have been several sessions of the legislature since that decision was made and published, and no change has been made in the statutes that received that construction, and it must be regarded as settled. Thefe is nothing in this case to distinguish it from that in principle, and accordingly it must be •held that no title to the premises set out to the defendant as a homestead was acquired by the levy.
Judgment reversed, and judgment for the defendant.